Land title suit under the provisions of Section 1970, Revised Statutes 1919. The land involved is described as: "All of Lots 13, 15 and 16 of the Southwest quarter of Section 31, Township 26 north, Range 8 east, in Butler County, Missouri."
The petition is in usual form, alleging that plaintiffs are the owners in fee simple of said property; that defendants make an adverse claim, and plaintiffs pray for an ascertainment and determination of the interests of the parties litigant, and that defendants be divested of their apparent interest and the title made to repose in plaintiffs.
The defendants answered in groups, severally admitting their claim of title, denying the interest of plaintiffs, and they too prayed for a determination favorable to them and that title vest in them.
Plaintiffs filed their replication, wherein they set up the ten-and thirty-year Statutes of Limitations. Upon a trial, before the court, sitting as a jury, plaintiff, T.M. Mathis, was adjudged the owner of an undivided one-half of Lot 13 and the life estate of defendant, Horace Bates, in the other undivided one-half of said lot; that subject to the life estate of Horace Bates, owned by the *Page 139 
said Mathis, George W. Bates owned an undivided one-half of said lot; plaintiff, Belle Mathis, was adjudged the owner of an undivided one-half of Lots 15 and 16 and the life estate of Horace Bates in the other undivided one-half interest in said lots, and that George W. Bates owned an undivided one-half interest in said lots, subject to the life estate of Horace Bates, owned by the said Belle Mathis.
From this judgment there were cross appeals to this court.
Plaintiffs deraigned their title from a tax deed, dated November 10, 1888, filed for record June 8, 1889; mesne and intermediate conveyances down to them; the payment of taxes; adverse occupancy from the year 1908 to the date of the filing of the suit on May 6, 1919; and the failure of defendants to pay taxes for a period of thirty years, they being out of possession, and failure to bring suit within one year as provided by Section 1311, Revised Statutes 1919.
Defendants derive their title as heirs at law of one Alfred Greer who obtained a patent to said land, bearing date of July 19, 1859. Alfred Greer, the patentee, died about the years 1859 or 1860 with the legal title vested in him, the same having previously emanated from the United States Government. He was survived by one son and two daughters, viz., Winfield, Elizabeth and Evelyn. Elizabeth married, had no children, and both she and her husband died; Winfield died in 1906, leaving numerous heirs, who are defendants here; Evelyn married Horace Bates in October, 1874, had one child, defendant George W. Bates. She died in the year, 1908. All of the defendants, excepting Horace Bates and George W. Bates, who claim under Evelyn, are claimants as heirs at law of Winfield. Horace Bates, the husband of Evelyn, paid no taxes on said property. The widow of Winfield Greer paid no taxes after his death in 1906. Whatever taxes were paid on said property after 1887 appeared to have been paid by plaintiffs and those under whom they claim. *Page 140 
There was some testimony that Winfield Greer in his lifetime had disposed of his interest and had abandoned said property.
I. This was a statutory action tried to the court, without the intervention of a jury. Being an action at law, whatever conclusions the court reached upon substantial evidence are binding upon us. [Hunter v. Moore, 202 S.W. 544.] In entering its judgment the court must have found that the defendants and those under whom they claimed had been out of possessionFindings of   and had not paid taxes on said property for theTrial Judge.  statutory period of thirty years, and such a conclusion was warranted by the testimony. [Carson v. Lumber Co., 270 Mo. 238; Schofield v. Harrison Land and Mining Co., 187 S.W. 61; Abeles v. Pillman, 261 Mo. 359.]
II. Upon the death of Alfred Greer, the patentee, Elizabeth, Winfield and Evelyn inherited said property in equal parts. Upon the death of Elizabeth, without issue, Winfield and Evelyn inherited her part, so that they became owners eachLimitations.  of an undivided one-half interest.
This suit was filed on May 6, 1919, and the thirty years and one year contemplated in said Section 1311, Revised Statutes 1919, began to run in May, 1888. Winfield Greer, being alive at that time and thereafter until 1906, the statute would run against him as to his part. [DeHarte v. Edmonds, 200 Mo. 246; Crain v. Peterman, 200 Mo. 295; Fairbanks v. Long, 91 Mo. 628; Collins v. Pease, 146 Mo. 135; Scannell v. American Soda Fountain Co., 161 Mo. 606, l.c. 619; Campbell v. Greer, 209 Mo. 199; Investment Co. v. Curry, 264 Mo. 483; Laster v. Cunningham Land 
Imp. Co., 213 S.W. 89.] And subsequent disabilities existing amongst his heirs at his death in 1906 would not stop the running of the statute. [Laster v. Cuningham, supra; Shaffer v. Detie,191 Mo. 377, 90 S.W. 131; Pim v. City of St. Louis, 122 Mo. 655.] *Page 141 
We must hold, therefore, that the thirty-year Statute of Limitations was effective as against Winfield Greer and his heirs and whatever interest vested in him as an heir at law of Alfred Greer, and Elizabeth Greer was lost to them, and under the statute in question became vested in the plaintiffs.
III. Evelyn Greer intermarried with defendant, Horace Bates in 1874. She then owned an undivided one-half interest in said property. Horace Bates, her husband, enjoyed the possessory right thereto as he had a freehold estate de jure uxoris withMarried  remainder in Evelyn. This was not a right enjoyed by himWoman.   in virtue of an estate by the curtesy, but in virtue of his marital relation, and it is the law that as between the life tenant and the remainderman, the life tenant alone enjoys the right to possession (Hall v. French, 165 Mo. 430, 65 S.W. 769; Nichols v. Hobbs, 197 S.W. 258; Powell v. Bowen,279 Mo. 280), and the Statute of Limitations will not run against the remainderman during the existence of the life estate. The rights of Horace Bates, having become vested in his wife's property, the Married Woman's Act of 1889 did not take from him such vested rights. [Powell v. Powell, 267 Mo. 117, l.c. 127 et seq.; Jones v. Himmelberger-Harrison Lumber Co., 223 S.W. 63.]
IV. It is urged that the duty to pay taxes rests equally upon the life tenant and the remainderman. This is true in so far as the State's right to proceed against the property is concerned, but the law imposes upon the life tenant the duty and obligation to pay taxes. [Powell v. Bowen, supra, l.c. 297; NicholsTaxes.  v. Hobbs, supra; Keaton v. Jorndt, 259 Mo. 179, l.c. 196, 168 S.W. 734; Armor v. Frey, 253 Mo. 447, l.c. 474, 161 S.W. 829; Graham v. Ketchum, 192 Mo. 15, l.c. 25, 90 S.W. 350; Troll v. St. Louis, 257 Mo. 626, l.c. 731, 168 S.W. 167; Hall v. French, supra, l.c. 438; Lewis v. Barnes, 272 Mo. 377, l.c. 397.] *Page 142 
V. Evelyn (Greer) Bates did not die until the year 1908. Plaintiffs claimed that the thirty-year Statute of Limitations started to run against her, as well as her husband, in 1888. As has been shown she was neither in possession of said premises nor did she have a right to the possession thereofLimitations.  during the life of her husband. Therefore, the thirty-year Statute of Limitations would not run against her, and whatever right she had in said premises would not be divested by said statute, as it was not effective against her. [Powell v. Bowen, supra, l.c. 296; Herndon v. Yates, 194 S.W. 46, l.c. 48; Armor v. Frey, supra; Bradley v. Goff,243 Mo. 95, 147 S.W. 1012; Hauser v. Murray, 256 Mo. 58, 165 S.W. 376.]
VI. Plaintiffs invoke the ten-year Statute of Limitations as operative against the interest of George W. Bates acquired upon the death of his mother, Evelyn (Greer) Bates. This contention is untenable. During the lifetime of Evelyn, Horace Bates, her-husband, enjoyed a freehold estate in virtueRemainderman.  of the marital relation, and upon the death of his wife, in virtue of the birth of a son, he became possessed of an estate by the curtesy and this continues during his life. George W. Bates, therefore, is in the identical situation as Evelyn, his mother, in her lifetime. Not being entitled to possession of said premises, the Statute of Limitations will not run against him, but its operation is postponed as to him during the existence of the life estate, and he is not obliged to bring suit under the provisions of Section 1970 to prevent loss of his interest by adverse possession. [Powell v. Bowen, supra.]
The premises considered, we hold that the judgment of the trial court was correct and should be affirmed. It is so ordered.Railey and White, CC., concur.